      Case: 1:21-cv-01016-JG Doc #: 17 Filed: 07/15/21 1 of 3. PageID #: 243




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 CITY BARBEQUE, LLC,

              Plaintiff,

        v.
                                                Case No. 1:21-cv-01016
 OHIO CITY BBQ, INC.; NAVDIP SINGH;
 TARNJIT SINGH; CHRIS ABATSAS;
 TAMMY JACOBS; JOHN DOE (YELP
 USER “JOSH M.”),

              Defendants.

                            TENDER OF PROOF OF SERVICE

      Plaintiff, City Barbeque, LLC (“City Barbeque”), by counsel, tenders herewith its proof of

service on Defendant Ohio City BBQ, Inc. (attached as Exhibit 1), which has been served by

process server with a copy of the Summons and Amended Complaint on July 13, 2021.

                                                   Respectfully submitted,

                                                   /s/ Roger A. Gilcrest
                                                   Roger A. Gilcrest (Ohio Atty. No. 0019663)
                                                   ICE MILLER LLP
                                                   250 West Street, Suite 700
                                                   Columbus, Ohio 43215-7509
                                                   (614) 462-1055
                                                   Roger.Gilcrest@icemiller.com

                                                   Holiday W. Banta (IN Atty. No. 17852-49)
                                                   Jessa DeGroote (IN Atty. No. 35847-49)
                                                   ICE MILLER LLP
                                                   One American Square, Suite 2900
                                                   Indianapolis, IN 46282
                                                   (317) 236-2100
                                                   H.Banta@icemiller.com
                                                   Jessa.DeGroote@icemiller.com
       Case: 1:21-cv-01016-JG Doc #: 17 Filed: 07/15/21 2 of 3. PageID #: 244




                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 15, 2021, a copy of the foregoing was filed electronically.

Service of this filing will be made on all ECF-registered counsel by operation of the Court’s

electronic filing system. Parties may access this filing through the court’s system.

        I further certify that on July 15, 2021, a copy of the foregoing was deposited in the U.S.

mail, first-class postage prepaid, addressed to:

                       Ohio City BBQ, Inc.
                       c/o Navdip Singh
                       3829 Lorain Avenue
                       Cleveland, OH 44133

                       Navdip Singh
                       2136 Tucks Trak
                       Cleveland, OH 44102

                       Tarnjit Singh
                       5073 Burrell Drive
                       Sheffield Village, OH 44054

                       Chris Abatsas
                       3930 Colorado Avenue
                       Avon, OH 44011

                       Tammy Jacobs
                       14207 Parkdale Avenue
                       Cleveland, OH 44111


                                                       /s/ Roger A. Gilcrest




                                                   2
4849-7604-8626.1
Case: 1:21-cv-01016-JG Doc #: 17 Filed: 07/15/21 3 of 3. PageID #: 245




                                                         EXHIBIT 1
